Citation Nr: 0114857	
Decision Date: 05/29/01    Archive Date: 06/04/01	

DOCKET NO.  00-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to an increased evaluation for the service-
connected right side pelvis and hip muscle strain (meralgia 
paresthetica), currently rated 10 percent disabling.  



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from October 1977 to 
October 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the RO.  



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The service-connected right pelvis and hip disability is 
shown manifested by pain without objectively demonstrated 
neurological deficit or related compensable functional 
limitation.  



CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 10 percent for the service-connected right side 
pelvis and hip muscle strain (meralgia paresthetica) have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.71a 
including Diagnostic Codes 5251, 5252, 5253, 4.124a including 
Diagnostic Code 8526 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his right pelvis and hip disorder 
warrants increased compensation benefits because it is 
manifested by constant pain and discomfort.  




Factual Background

A careful review of the service medical records shows that 
the veteran was evaluated in August 1997 for complaints of 
right-sided lower back pain which had its onset in June 1997 
when the veteran was lifting a heavy object and twisted to 
his right.  The veteran was diagnostically assessed in 
September 1997 as suffering from right side meralgia 
paresthetica and was treated conservatively with anti-
inflammatories, moist heat, and stretching exercises.  

The RO granted service connection for pelvis and hip muscle 
strain (meralgia paresthetica) in a rating action in March 
1998.  This disability was rated as 10 percent disabling 
under the provisions of Diagnostic Code 8526-5251, effective 
on November 1, 1997.  

In connection with his current claim the veteran was examined 
in April 2000 by a VA fee-basis physician in the Netherlands 
(where the veteran resides).  The examiner reviewed the 
veteran's claims file and noted his history of right hip and 
pelvis injury.  The veteran complained of constant pain in 
the right groin area, sometimes radiating to the lateral 
gluteal region and up to the lateral dorsal part of the lower 
back.  The veteran said that sitting and changing positions 
aggravated his pain.  

On physical examination, the veteran's pelvis and shoulder 
were noted to be horizontal in a standing position.  His 
spine was straight.  His walking pattern was normal, as was 
walking on his heels and toes.  Squat up was performed in a 
regular way and the examiner observed that it was only during 
maximal squat position that the veteran exhibited right groin 
pain.  Gait analysis showed normal stability of the pelvis, 
and the Trendelenburg sign was reported to be secure.  There 
was no bilateral compression pain of the pelvic in the 
trochanteric region.  There was some pain over the right 
superior ramus of the pubic bone and the right groin compared 
to the left on examination.  Compression signs of the nervus 
femoris cutaneous laterals were not present.  

The fee-basis examiner noted that flexion of the hip was to 
130 degrees and extension to 10 degrees.  Internal and 
external rotation was to 40 degrees and 50 degrees, 
respectively.  Adduction and abduction were to 35 degrees and 
30 degrees, respectively.  The examiner noted that, on 
examination of the right hip, there was no axial or 
rotational compression pain.  

On neurological examination, there were no signs of motor or 
sensory loss of the upper and lower extremities.  The biceps 
and triceps tendons reflexes were low, but symmetric.  The 
Achilles tendon and knee tendon reflexes were symmetric.  
Straight leg raising test was negative.  The Lasegue test was 
negative.  An x-ray study of the pelvis was interpreted to 
reveal very small bony spurs of the right ramus inferior 
ossis pubis, which the examiner indicated, was without 
clinical importance.  Otherwise, the x-ray studies revealed 
complete normal development of the pelvic ring of both hip 
joints.  

The fee-basis examiner stated that the veteran, on 
examination, reported having some pain in his right groin, 
but otherwise no other signs could be objectified during 
physical examination, to include signs of classical 
paresthetica neuralgia.  

On file are outpatient treatment records from a service 
facility dated in May and June 2000 showing evaluation and 
treatment provided to the veteran for complaints of right hip 
and pelvis pain.  An examination of the veteran in May 2000 
noted tenderness to palpation over the superior right iliac 
spine.  The range of motion of the right hip was noted to be 
normal, and the veteran was noted to be neurovascularly 
intact.  X-ray studies were within normal limits.  

A bone scan of the right hip in June 2000 was interpreted to 
reveal no evidence of a reactive bone abnormality within the 
right ilium or sacroiliac joints.  There were mild symmetric 
stress reactions of the hips.  The diagnostic impression 
rendered was right hip flexor tightness post-traumatic.  



Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law rewrites the 
38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claims requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided a comprehensive VA rating examination in the Board's 
opinion.  The RO also has considered all identified medical 
records, given the fact that the veteran resides outside the 
United States.  The veteran was provided notice of the 
applicable law and regulations.  There is no indication in 
the record that there is any additional evidence that has not 
been associated with the claims file.  The Board finds that 
the veteran is not prejudiced by appellate review at this 
time without initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384, (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran is service connected for a right-sided pelvis and 
hip disorder that was diagnostically assessed in service to 
be meralgia paresthetica.  This disorder was found to be 
10 percent disabling under Diagnostic Code 8526-5251 by the 
RO.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2000).  

Under Diagnostic Code 5251 limitation of extension of the 
thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. 
Part 4, Code 5251.  Function or impairment of the thigh can 
alternatively be rated under Diagnostic Code 5252.  Under 
Diagnostic Code 5252 limitation of flexion of the thigh to 45 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating is warranted where flexion is limited to 20 degrees 
and a 40 percent rating requires that flexion be limited to 
10 degrees.  38 C.F.R. Part 4, Diagnostic Code 5252.  

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh also warrants a 10 percent rating when the legs cannot 
be crossed.  Additionally, limitation of abduction of the 
thigh warrants a 20 percent rating when motion is lost beyond 
10 degrees.  38 C.F.R. Part 4, Diagnostic Code 5253.  

Considering the alternative ratings based on limitation of 
motion, it is noteworthy that examinations of the veteran's 
hip in April 1998 and in again May 2000 did not identify any 
significant restriction in movement in any plane.  On the 
latter examination in May 2000, the veteran's right hip range 
of motion was characterized by his examining physician as 
normal.  Significantly, the veteran's complaints of pain were 
acknowledged but not identified as being productive of 
compensable functional loss.  As such, an increased 
disability based on limitation of motion under the applicable 
diagnostic codes noted hereinabove is not assignable given 
the evidence of record.  

The veteran's right pelvis and hip condition had been 
diagnosed by service physicians as meralgia paresthetica, 
although this diagnosis now appears to be questioned by 
postservice examiners including as recently as May 2000.  
Meralgia paresthetica is a disease marked by paresthesia, 
pain and numbness in the outer surface of the thigh in the 
region supplied by the lateral femoral cutaneous nerve, due 
to entrapment of the nerve at the inguinal ligament.  
Dorland's Illustrated Medical Dictionary 1014 (28th Edition 
1994).  

Under Diagnostic Code 8526 (paralysis of the anterior crural 
nerve) mild incomplete paralysis warrants a 10 percent 
evaluation.  The veteran would be entitled to a higher 
evaluation of 20 percent under this diagnostic code if he has 
moderate incomplete paralysis from the nerve.  38 C.F.R. Part 
4, Diagnostic Code § 8526.  Where nerve involvement is wholly 
sensory, the disability is normally considered only mildly 
disabling or at the most the moderate degree.  38 C.F.R. 
§ 4.124(a) (2000).  

Here, the veteran is not shown on examination to have any 
motor or sensory deficits attributable to his service-
connected condition.  Absent any demonstrated neurological 
deficit, an increase evaluation under Diagnostic Code 8526 is 
not appropriate.  

The current evidence of record shows that the veteran's 
service-connected disorder is manifested primarily by pain.  
However, the Board finds, on review of the entire record, no 
competent evidence of postural abnormalities, weakness, 
incoordination or functional loss attributable to the 
veteran's service-connected right pelvis and hip disorder.  
As regards the veteran's pain, as the evidence does not show 
compensably disabling pain to such an extent as to establish 
a disability picture comparable to either limitation of 
flexion to 30 degrees or limitation of abduction or motion 
loss beyond 10 degrees, the levels of disability warranting 
assignment of the next higher evaluation under Diagnostic 
Codes 5252 or 5253.  

The Board finds that, given only his complaints of 
significant pain and otherwise negative clinical findings in 
this case, a rating higher that the currently assigned 10 
percent evaluation under Diagnostic Code 8526-5251 is for 
application.  

The assignment of this evaluation is consistent with the 
intent of the Rating Schedule to recognize painful motion as 
warranting at least the minimum rating for the involved area, 
consistent with the approach taken in rating arthritis with 
objectively demonstrated pain under provision of Diagnostic 
Code 5003.  See 38 C.F.R. § 4.59; see also 38 C.F.R. §§ 4.40, 
4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For the reasons noted hereinabove, the Board finds that a 
basis for the assignment of an increased rating for the 
service-connected right pelvis and hip disorder has not been 
presented.  Hence, the claim for increase is denied.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but finds that the evidence is not so approximately balanced 
as to warrant it's application.  



ORDER

An increased evaluation for the service-connected right side 
pelvis and hip muscle strain (meralgia paresthetica), is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

